Citation Nr: 0635859	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  02-06 121	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia

THE ISSUES

1.  Entitlement to service connection for acne vulgaris, 
including as secondary to service-connected 
pseudofolliculitis barbae.

2.  Entitlement to service connection for seborrheic 
dermatitis, including as secondary to service-connected 
pseudofolliculitis barbae.

3.  Entitlement to a rating higher than 10 percent for 
pseudofolliculitis barbae.

4.  Whether there was clear and unmistakable error (CUE) in 
the July 1999 RO rating decision that awarded an initial 10 
percent disability rating for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran had active service from June 1979 to June 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the RO in 
Atlanta, Georgia, which denied the veteran's claim for a 
rating higher than 10 percent for his pseudofolliculitis 
barbae.  This case is also on appeal from a more recent 
February 2006 rating decision by the RO's Appeals Management 
Center (AMC) in Cleveland, Ohio, which denied service 
connection for acne vulgaris and seborrheic dermatitis and 
determined there was no CUE in a July 1999 decision assigning 
an initial 10 percent disability rating for the 
pseudofolliculitis barbae.

Note also that, when filing of his substantive appeal (VA 
Form 9) in May 2002, the veteran requested a hearing at the 
RO in Atlanta before a Veterans Law Judge (VLJ) of the Board.  
But although scheduled, he failed to report for his hearing, 
did not explain his absence, and did not request to 
reschedule his hearing.  So the Board deems his request for a 
travel Board hearing withdrawn.  See 38 C.F.R. § 20.704(d) 
(2006).

The Board remanded this case to the RO in July 2003 and again 
in February 2005 for further development and consideration.




FINDINGS OF FACT

1.  Acne vulgaris was not shown in service or for many years 
thereafter, and there is no medical opinion even suggesting a 
link between this condition and service.  Also, the most 
persuasive evidence of record indicates this condition is not 
etiologically related to the veteran's service-connected 
pseudofolliculitis barbae.

2.  Seborrheic dermatitis was not shown in service or for 
many years thereafter, and there is no medical opinion even 
suggesting a link between this condition and service.  Also, 
the most persuasive evidence of record indicates this 
condition is not etiologically related to the veteran's 
service-connected pseudofolliculitis barbae.

3.  The veteran's pseudofolliculitis barbae does not cause 
itching, constant exudation, extensive lesions, or marked 
disfigurement; it also does not affect more than 20 percent 
of his body or require constant systemic therapy of 
corticosteroids and immunosuppressants.

4.  The veteran has failed to demonstrate an error of fact or 
law in the RO's July 1999 rating decision that, had it not 
been made, would have manifestly changed the outcome of that 
decision.


CONCLUSIONS OF LAW

1.  The veteran's acne vulgaris was not incurred in or 
aggravated during service, and it is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§ 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§  3.303, 3.310 
(2006).

2.  The veteran's seborrheic dermatitis was not incurred in 
or aggravated during service, and it is not proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §1131; 38 C.F.R. §§ 3.303, 3.310.



3.  The criteria are not met for a disability rating higher 
than 10 percent for pseudofolliculitis barbae.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7800, 
7806 (2001 & 2006).

4.  The July 12, 1999 rating decision does not contain CUE.  
38 C.F.R. § 3.105(a) (2006); Russell v. Principi, 3 Vet. App. 
310 (1992); Damrel v. Brown, 6 Vet. App. 242 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters - The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA) describes VA's 
duties to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328.



The VCAA does not apply to CUE claims, however - 
irrespective of whether the decision in question being 
collaterally attacked was issued by the RO or Board.  
38 U.S.C.A. §§ 5109A, 7111(a); 38 C.F.R. §§ 3.105(a), 
20.1400-20.1411; Parker v. Principi, 15 Vet. App. 407 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).

And VA has complied with its Pelegrini II notification 
responsibilities in regards to the veteran's remaining claims 
for service connection and a higher disability rating.  This 
is evident from several letters sent to him in November 2000, 
May 2001, February 2003, January 2004, November 2004, May 
2005, January 2006, March 2006 and June 2006.  The March 2006 
letter, in particular, explicitly told him to submit relevant 
evidence in his possession.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claims.  
See Mayfield, supra.  Here, this was indeed the case as the 
November 2000 and May 2001 letters were sent prior to the 
adjudication in August 2001, and the May 2005 and January 
2006 letters were sent prior to the adjudication in February 
2006.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The veteran was provided with this notice in letters 
dated in March 2006 and June 2006. 

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claims on appeal.  
Additionally, the veteran has also been afforded a VA 
examination to obtain a medical opinion concerning the 
severity of his disabilities, as well as their cause (for 
those where this is the determinative issue).  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no suggestion 
on the current record that there remains evidence that is 
pertinent to the issues on appeal that has yet to be secured.  
The appeal is ready to be considered on the merits.


II.  Applicable Laws - Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury sustained or disease contracted in the line of duty, 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, during active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically aggravated another condition that is not 
service connected, but compensation is only payable for the 
additional disability attributable to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  Also, medical 
evidence is required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  



A disorder will be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has the same 
disorder.  With chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  A 
determination as to whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period, or 
whether lay evidence will suffice, depends on the nature of 
the veteran's present condition (e.g., whether the veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

If the disorder is not chronic, it will still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 497.  



In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(about evenly balanced for and against), with the veteran 
prevailing in either event, or whether instead the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.   

A.  Factual Background
Acne Vulgaris and Seborrheic Dermatitis

The veteran's service medical records do not reflect any 
complaints or findings with regard to acne vulgaris or 
seborrheic dermatitis.  

A June 1999 emergency department record shows the veteran 
presented with complaints of red pruritic bumps along his 
abdomen which slowly spread to his trunk and his extremities.  
His discharge diagnosis was contact dermatitis.  

Private treatment records dated from 2003 to 2006 show 
continuing treatment for acne and seborrheic dermatitis.  The 
records show consistent complaints of dryness over various 
parts of his body which included his forehead, ears, scalp, 
neck and arms.  Pertinent diagnoses were seborrheic 
dermatitis, contact dermatitis, pseudofolliculitis barbae, 
and acne.  

An October 2005 and January 2006 VA dermatology note 
reflected a diagnosis of mild seborrheic dermatitis - which 
was well controlled.  



In November 2005, the veteran was afforded a VA skin disease 
examination.  The physician found no evidence of clinically 
active acne vulgaris or seborrheic dermatitis and further 
noted that, though the veteran had been treated for these 
disorders in the past, there was no evidence of the disorders 
during the examination.  The physician also noted the veteran 
was service-connected for pseudofolliculitis barbae, however, 
she reported that medical literature had not demonstrated 
that acne vulgaris or seborrheic dermatitis were secondary to 
or arise from pseudofolliculitis barbae.    

In March 2006, the veteran submitted a lengthy Internet 
article describing various types of acne and seborrheic 
dermatitis, as well as their causes.  
 
B.  Analysis

The medical evidence in this case does not support the claims 
for service connection for acne vulgaris and seborrheic 
dermatitis - either on a direct incurrence basis or as 
secondary to the veteran's already service-connected 
pseudofolliculitis barbae.

With regard to the availability of service connection on a 
direct basis, it is unclear whether the veteran currently has 
acne vulgaris or seborrheic dermatitis.  While various 
private and VA records show treatment for and diagnoses 
pertaining to these conditions, the most recent November 2005 
VA examination report failed to reveal any objective clinical 
evidence of either.  Since, however, some records show he has 
these conditions, whereas others do not, the Board will 
resolve this reasonable doubt in his favor and conclude he 
does - especially since skin conditions, by their very 
nature, tend to have periods when they are active and others 
when they are dormant.  38 C.F.R. § 3.102.  See also Ardison 
v. Brown, 6 Vet. App. 405, 408 (1994) (requiring that VA 
schedule an examination during an "active stage" of the 
disease).  In any event, even assuming the veteran currently 
has these conditions, his claims nonetheless must be denied 
because they have not been attributed by competent medical 
evidence to his service in the military, including to his 
already service-connected pseudofolliculitis barbae.

The veteran's service medical records do not show any 
findings or complaints pertaining to acne vulgaris or 
seborrheic dermatitis.  Thus, the contemporaneous medical 
evidence reflects that he did not have acne vulgaris or 
seborrheic dermatitis in service.

Further, the November 2005 VA physician who examined the 
veteran to specifically determine whether he has these 
conditions and, if so, whether they are related to his 
military service - including his already service-connected 
pseudofolliculitis barbae, determined he does not have these 
conditions.  Obviously then, there was no means of causally 
relating them to his military service.  Indeed, there is no 
other medical nexus evidence of record providing this 
necessary etiological link, and neither the veteran nor his 
representative has identified or alluded to the existence of 
any such opinion.

In addition to the medical evidence, the Board has considered 
the veteran's numerous statements pertaining to his in-
service acne vulgaris and seborrheic dermatitis.  But none of 
these statements constitute competent evidence of the 
required nexus.

The veteran is certainly competent to assert the occurrence 
of an in-service injury as well as to report his symptoms.  
Grottveit v. Brown, 5 Vet. Ap. 91, 93 (1993).   However, 
questions as to diagnosis and etiology are within the 
province of trained medical professionals.  As the veteran is 
not shown to be other than a layperson without the 
appropriate medical training and expertise, he is not 
competent to provide a probative (persuasive) opinion on a 
medical matter, to include an opinion as to the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").



The Board also notes that, with regard to medical treatise 
evidence submitted in support of the claims, the Court has 
held that a medical article or treatise "can provide 
important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  Here, though, this is not the 
case.  The Internet information submitted by the veteran is 
not accompanied by the opinion of any medical expert, such as 
to show it applies to the specific situation at hand.  So 
this information is insufficient to establish the required 
medical nexus to service.

Moreover, medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Here, crucially, the Internet 
material that has been submitted by the veteran is general in 
nature and does not specifically relate to the facts and 
circumstances surrounding his particular case. 

Consequently, the claims for service connection for acne 
vulgaris and seborrheic dermatitis on a direct basis must be 
denied.

The preponderance of the evidence is against the claims on a 
secondary basis, as well.  In particular, the November 2005 
VA physician has indicated that in her opinion the veteran's 
acne vulgaris and seborrheic dermatitis are not due to his 
service-connected pseudofolliculitis barbae.  This statement 
represents the sole medical opinion addressing the etiology 
of the claimed disabilities with reference to the question 
under consideration - that of whether the present 
disabilities of acne vulgaris or seborrheic dermatitis are 
secondary to (i.e., were either caused by or subject to 
aggravation resulting from) the veteran's pseudofolliculitis 
barbae.  

Hence, there is no clearly stated and probative basis upon 
which the veteran's claimed acne vulgaris or seborrheic 
dermatitis can be deemed medically related to service or his 
service-connected pseudofolliculitis barbae.

Accordingly, service connection for acne vulgaris or 
seborrheic dermatitis is not warranted on either a direct 
basis or as secondary to the pseudofolliculitis barbae.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

III.  Applicable Laws - Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

The veteran filed his November 2000 claim having previously 
been granted service connection for pseudofolliculitis barbae 
with a 10 percent evaluation.  Thus, since entitlement to 
compensation already had been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Compare Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (where veteran timely appeals 
rating initially assigned for his disability, Board must 
consider possible entitlement to "staged" rating to 
compensate veteran for times since filing his claim when 
disability may have been more severe than at other times 
during the course of his appeal).  

After the veteran initiated this appeal, the regulations 
pertaining to the evaluation of skin disorders were amended, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 (2002).  
But see, too, Kuzma v. Secretary of Veterans Affairs, 341 
F.3d 1327 (Fed. Cir. 2003) (Section 3(a) of the VCAA 
(codified at 38 U.S.C.A. § 5103(a)) does not apply 
retroactively and Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
and Holiday v. Principi, 14 Vet. App. 280 (2001) are 
overruled to the extent they conflict with Supreme Court and 
Federal Circuit Court binding authority).  VA's General 
Counsel also addressed this issue in VAOPGCPREC 7-2003 
(Nov. 19, 2003).  Where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  See Green v. Brown, 10 Vet. App. 111, 116-119 (1997); 
see also 38 U.S.C.A. § 5110(g) (West 2002) and 38 C.F.R. § 
3.114 (2006).  Therefore, the Board must evaluate the 
veteran's claim for an increased rating under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  However, for any date prior to August 30, 
2002, the Board cannot apply the revised regulations.

Pseudofolliculitis barbae is not listed in 38 C.F.R. § 4.118, 
which contains the diagnostic codes applicable to the ratings 
of skin disorders.  When an unlisted disorder is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings, nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

The RO rated the veteran's pseudofolliculitis barbae under 
Diagnostic Code (DC) 7806 of the old and current regulations, 
which pertains to dermatitis or eczema.  Pseudofolliculitis 
is defined as "erythematous follicular papules or, less 
commonly, pustules resulting from close shaving of very curly 
hair."  Stedman's Medical Dictionary, 27th ed., at 1470.  
Dermatitis is "inflammation of the skin."  Id. at 479.  
Eczema is defined as the "[g]eneric term for inflammatory 
conditions of the skin, particularly with vesiculation in the 
acute stage, typically erythematous, edematous, popular, and 
crusting."  Id. at 566.  As the symptoms of 
pseudofolliculitis are similar to those of eczema, and 
includes disfigurement of the face and neck, the RO was 
correct to rate the veteran under DCs 7806.

Under the former version of DC 7806, a 10 percent disability 
evaluation was warranted for eczema with exfoliation, 
exudation, or itching involving an exposed surface or 
extensive area.  See 38 C.F.R. § 4.118, DC 7806 (2001).  A 30 
percent disability evaluation was assigned for eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  Id.

According to the current regulations, effective August 30, 
2002, the veteran's disorder continues to be evaluated under 
38 C.F.R. § 4.118, Diagnostic Code 7806, which is now used 
for rating dermatitis in addition to eczema.  Under DC 7806, 
a 10 percent rating is warranted for dermatitis or eczema 
with at least 5 percent, but less than 20 percent, of the 
entire body or at least 5 percent, but less than 20 percent 
of exposed areas affected, or if intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of six weeks during 
the last 12-month period.  A 30 percent rating is assigned 
for dermatitis or eczema with 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or if 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent rating is
warranted with more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or if 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required during the past 
12-month period.  38 C.F.R. § 4.118, DC 7806.

DC 7806 also allows for ratings under DCs 7800 through 7805.  
However, other than DC 7800, disfigurement of the head, face, 
or neck, the other diagnostic codes either apply to scars 
other than on the head, face, and neck, or do not provide for 
a rating higher than 10 percent.  The Board therefore need 
not analyze those diagnostic codes.  

Under DC 7800, 10 percent rating is assigned for one 
characteristic of disfigurement; a 30 percent rating is 
provided when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features, or with two or three characteristics of 
disfigurement; a 50 percent rating is assigned for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features, or with four or 
five characteristics of disfigurement.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.



A.  Factual Background
Pseudofolliculitis Barbae

The service medical records show the veteran was treated 
numerous times while in the military for pseudofolliculitis 
barbae.  

Both private and VA outpatient treatment records dated from 
1999 to 2006 show continuing treatment for pseudofolliculitis 
barbae.  A January 2006 VA treatment record shows the veteran 
reported occasional pustules, mostly erythematous papules.  
He said he experienced great improvement of his 
pseudofolliculitis barbae with the use of a prescription 
topical cream.

During an April 2001 VA-authorized private dermatological 
examination, the veteran indicated that he suffered from 
inflammation and bumps on his face which had become worse.  
His treatment consisted of special topical medications, which 
he stated improved his symptoms but he still considered his 
condition to be disfiguring.  Physical examination noted that 
the skin was diffusely hyperpigmented in the distribution of 
the beard.  Multiple small (<0.1cm) papules and a few small 
pustules at the base of the hair shaft were noted as well as 
round keloid nodules (0.10-0.2cm) in the submandibular area.  
There were no adhesions or tissue loss.  The diagnosis was 
pseudofolliculitis barbae.   

During a November 2005 VA examination, the veteran complained 
of mild tenderness of pseudofolliculitis barbae lesions.  
Physical examination showed that the beard area had no 
erythematous papules or pustules and few hyperpigmented 
minimally elevated papules were centered about the hair 
follicles.  There was no scarring or disfigurement and less 
than two percent of the exposed area were affected.  
Additionally, less than two percent of the entire body was 
affected.  Color photographs taken at that time were 
consistent with the above description.  The diagnosis was 
pseudofolliculitis barbae.



B.  Analysis

The medical and other evidence does not support increasing 
the veteran's rating for his pseudofolliculitis barbate.  See 
38 C.F.R. § 4.118, DC 7806 (2001 & 2006).  The objective 
clinical evidence of record does not show he has experienced 
exudation, constant itching, extensive lesions, or marked 
disfigurement.  And while the Board acknowledges that he 
suggested his scars were disfiguring, there is no evidence 
that his pseudofolliculitis caused any significant scarring 
or disfigurement.  In addition, there is no evidence it has 
caused crusting or ulceration of the skin on his face - 
particularly in the area of his beard.  Moreover, the 
currently assigned 10 percent disability evaluation 
contemplates involvement of an exposed surface such as his 
face.  As such, his symptoms are no more than 10-percent 
disabling under the former rating criteria.

The same is true of the revised rating criteria, which took 
effect in August 2002.  Under DC 7806, he would only be 
entitled to the next highest, 30 percent, rating if 20 to 40 
percent of his entire body or exposed areas were affected, or 
if systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for 6 weeks or more 
during the past 12 months.  Neither of these circumstances is 
present.  He has never required systemic therapy; at most he 
has used topical antibiotics.  In addition, it cannot be said 
that 20 to 40 percent of his body or exposed areas are 
affected by the pseudofolliculitis barbae.  The exposed areas 
affected are the beard area of his face and his neck.  
Although it is difficult to ascribe a precise numerical 
percentage of the areas affected, the Board finds that after 
reviewing the photographs taken in conjunction with the 
November 2005 VA examination, the VA examiner accurately 
assessed the veteran's disorder as affecting less than two 
percent of the exposed areas - so much less than required 
for a higher 30 percent rating under DC 7806.

The only other diagnostic code that could possibly warrant 
the higher 30 percent rating is DC 7800, which would require 
either tissue loss and gross distortion or asymmetry, or two 
or three characteristics of disfigurement.  But there is no 
evidence of tissue loss, gross distortion, or asymmetry.  
Moreover, there is no evidence the veteran has more than one 
of the characteristics of disfigurement.  The examinations, 
including color photographs, and both private and VA 
outpatient treatment records are negative for a scar five or 
more inches in length or at least a quarter inch wide; and 
there is no evidence that the surface contour of any alleged 
scar is elevated or depressed on palpation; that any scar is 
adherent to the underlying tissue; that there is underlying 
soft tissue missing; or that the skin is indurated and 
inflexible.  And although private treatment records 
frequently noted post-inflammatory hyper-pigmentation 
associated with the beard area, this hyper-pigmentation does 
not appear from the color photographs to exceed 6 square 
inches.  The only characteristic of disfigurement that may be 
applicable is abnormal skin texture in an area exceeding 6 
square inches.  But even if this characteristic of 
disfigurement was present, it would be the only one, and one 
characteristic of disfigurement would not entitle the veteran 
to a higher 30 percent rating.  The Board therefore need not 
determine whether his abnormal skin texture exceeds 6 square 
inches.

In view of these objective clinical findings, the Board has 
no other recourse but to conclude that the criteria for a 
rating higher than 10 percent for pseudofolliculitis barbae 
are not met under the former or revised rating standards.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, this doctrine is inapplicable in this appeal.  
See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

C.  Extraschedular Rating

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  This regulation provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, if for example the disability at issue causes 
marked interference with his employment or has in the past or 
continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  

Extra-schedular consideration of this claim under 38 C.F.R. § 
3.321(b)(1) is not warranted either because it is not shown 
nor has it been alleged that the service-connected disability 
is so unusual or exceptional that it renders impractical the 
application of the regular schedular standards.  
Specifically, it is not shown that the service-connected 
pseudofolliculitis barbae causes marked interference with 
employment or that it requires frequent periods of 
hospitalization.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Rating Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that his service-connected pseudofolliculitis 
barbae has resulted in unusual disability or impairment that 
has rendered the criteria and/or degrees of disability 
contemplated in the Rating Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.

IV.  Applicable Laws - CUE Claims

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error."  For CUE to exist:   

(1) "[e]ither the correct facts, as they were 
known at that time, were not before the 
adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied," 



(2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have 
manifestly changed the outcome at the time it 
was made," and 

(3) a determination that there was CUE must be 
based on the record and law that existed at the 
time of the prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).   

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts:  it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, 
errors must be "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement 
with how the RO evaluated the facts is not sufficient to 
raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 
95 (1995). 

A.  Analysis

After a complete and thorough review of the record physically 
before the RO on July 12, 1999, the Board concludes there was 
a tenable basis for the RO's decision.  Therefore, because 
there was no error of fact or law that, when called to the 
attention of the later reviewers, compels the conclusion, to 
which reasonable minds could not differ, or that the result 
would be manifestly different but for such error, the July 
12, 1999 RO decision was not clearly and unmistakably 
erroneous.

The veteran's CUE argument essentially amounts to his belief 
the RO failed to take into account certain service medical 
records as well as some post-service private treatment 
records prior to rendering its decision.

The evidence available at the time of the RO's July 1999 
rating decision included the veteran's service medical 
records.  These records show ongoing treatment for 
pseudofolliculitis barbae.  Specifically, in May 1981, the 
veteran complained of pseudofolliculitis barbae pustules on 
his neck, chin and jaw line and was diagnosed with 
pseudofolliculitis barbae on the face and neck.  Similarly, a 
March 1982 treatment record reflects that he presented with 
complaints of pseudofolliculitis barbae.  The examination 
noted moderately severe amount of papules (some of which were 
infected) on the chin and neck.  The diagnosis was moderately 
severe pseudofolliculitis barbae.

Post-service private outpatient treatment records dated in 
1997 and 1999 continued to reflect treatment for 
pseudofolliculitis barbae.  In January 1999 the veteran noted 
a dark area on his neck where he shaved his beard and he 
complained of hair bumps with dark coloration as well as dry 
skin.  Examination showed perifollicular papules with 
hyperpigmented macules on the chin and anterior neck.  The 
diagnosis was pseudofolliculitis barbae with post 
inflammatory hyperpigmentation.  A subsequent treatment 
record in May 1999 revealed that his skin disorder had shown 
an overall improvement.    

Based on this evidence, in July 1999 the RO awarded the 
veteran a disability rating of 10 percent for his 
pseudofolliculitis barbae.  The RO based this rating on 
exfoliation, exudation and itching involving an exposed 
surface area or extensive area.  The veteran was advised of 
this rating and informed he had the right to appeal it within 
one year, but he did not.



The record to be reviewed for CUE must be based on the record 
and the law that existed at the time of that July 1999 rating 
decision.  At the time of the July 1999 rating decision, the 
veteran's disability was evaluated under DC (DC) 7806 
pertaining to dermatitis or eczema.  As stated above, DC 
7806, warrants a 10 percent disability evaluation for eczema 
with exfoliation, exudation, or itching involving an exposed 
surface or extensive area.  See 38 C.F.R. § 4.118, DC 7806 
(1999).  A 30 percent disability evaluation was assigned 
under this Code for eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement.  Id.

The RO correctly applied the law as it existed in 1999, that 
is, assignment of a 10 percent rating for pseudofolliculitis 
barbae.  A 30 percent rating was not warranted as there was 
no evidence at that time showing the veteran had constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  Simply stated, there is no showing that the 
correct facts, as they were known at the time, were 
unavailable to the adjudicator or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.   Damrel, 242, 245 (1994).  The RO's decision to 
assign a 10 percent rating was not egregious or fatally 
flawed.

The overriding reason that the RO decision did not involve 
CUE is that the veteran has simply disagreed as to how the 
medical evidence, which was before the RO in July 1999, was 
evaluated.  But as indicated, mere disagreement with the way 
the RO evaluated the evidence in 1999 is not tantamount to 
finding CUE.

As such, the Board concludes, because there was no error of 
fact or law that, when called to the attention of the later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would be manifestly 
different but for such error, the July 1999 decision was not 
clearly and unmistakably erroneous in awarding an initial 
rating of 10 percent for the veteran's pseudofolliculitis 
barbae.  In reaching this conclusion, the Board observes that 
the evidence of record at the time of the July 1999 decision 
was correctly reported by the RO.  Also, the pertinent 
statutory and regulatory provisions extant at the time of the 
July 1999 RO decision were correctly applied.

In sum, there is no indication that the correct facts, as 
they were known at the time of the July 1999 decision, were 
not before the RO; that the statutory or regulatory 
provisions extant at that time were incorrectly applied; or 
that an undebatable error was rendered of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made.  See 38 C.F.R. §§ 3.104(a) and 
3.105(a).  Mere disagreement with the weighing of service and 
post-service medical records does not amount to CUE.  
Russell, 3. Vet. App. at 313-14.  As such, the Board must 
conclude that the July 12, 1999 RO decision did not contain 
CUE.

ORDER

The claim for service connection for acne vulgaris, to 
include as secondary to service-connected pseudofolliculitis 
barbae, is denied.

The claim for service connection for seborrheic dermatitis, 
to include as secondary to service-connected 
pseudofolliculitis barbae, is denied.

The claim for a rating higher than 10 percent for 
pseudofolliculitis barbae is denied.

The claim that there was CUE in the July 1999 rating decision 
that awarded an initial 10 percent disability rating for 
pseudofolliculitis barbae is denied. 




____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


